Opinion issued August 30, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00542-CV
                           ———————————
                         CONNIE RANGE, Appellant
                                       V.
           AMERICAN EXPRESS CENTURION BANK, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1095947


                         MEMORANDUM OPINION

      Appellant, Connie Range, has filed an unopposed motion to dismiss this

appeal. No opinion has issued in this appeal. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending

motions as moot.
                                    PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                        2